DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 63-312249 A; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 5, Hashimoto discloses a molding method of a resin molded-product unit (figs. 1-3), the resin molded-product unit comprising: an attachment member (figs. 2-3) formed of a cover (16, 16’) and a foam (18, 18’) material, and including a bent piece (16a, 16b; 18a, 18b) formed at one end; and a resin molded-product (17) including an insertion groove (figs. 2-3) which is formed on a surface and into which the bent piece (16a, 16b; 18a, 18b) is inserted (figs. 2-3), the attachment member (figs. 2-3) being attached to the surface (figs. 2-3), wherein the insertion groove (figs. 2-3), as manufactured, is formed such that a groove width (figs. 2-3) between a first side surface abutting on a rear surface of the bent piece (16a, 16b; 18a, 18b) and a second side surface opposite to the first side surface becomes wider at an entrance part than a bottom part (see fig. 3 showing a wider spacing at the opening 17’), and the bent piece (16a, 16b; 18a, 18b) is formed to be thinner (fig. 2-3) than the groove width at the entrance part of the insertion groove (17, 17’) and to be thicker than the groove width at the bottom part (‘the sum of each thickness of the cloth sheet 16 and the cushion material 18 is set a little larger than the width of the peripheral groove 17’, MTD page 2 – overview) of the insertion groove (17, 17’), and the bent piece is inserted into the insertion groove by compression (‘being tightly charged with respective edges 16a and 18a of the cloth sheet 16 and cushion material 18, the peripheral groove 17 can be prevented as far as possible from the production of the opening in the peripheral groove 17’, MTD page 2 – overview) of the foam material.  (Figs. 1-10, MTD pages 1-8.)
With respect to claim 3, Hashimoto discloses one end surface of the bent piece (16a, 16b; 18a, 18b) abuts on a bottom surface (figs. 2-3) of the insertion groove (17, 17’), and a side surface of the bent piece (16a, 16b; 18a, 18b) abut on a side surface (figs. 2-3) of the insertion groove (17, 17’).  (Figs. 1-10, MTD pages 1-8.)
With respect to claim 4, Hashimoto discloses an uneven portion is formed on the first side surface (fig. 3 showing a wall or the groove slanted so that the opening is wider than the bottom of the groove).  (Figs. 1-10, MTD pages 1-8.)

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614